Case 2:20-cv-00821-GW-KS Document 9 Filed 05/18/20 Page 1 of 2 Page ID #:186
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-0821-GW (KS)                                         Date: May 18, 2020
Title      Herberto Bocanegra v. T. Bergami




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Petitioners:                Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On January 24, 2020, Petitioner, a federal prisoner proceeding pro se, filed a Petition
For Writ Of Habeas Corpus (“Petition”). (Dkt. No. 1.) On March 27, 2020 Respondent
moved to dismiss the Petition for: (1) failure to identify and serve the proper respondent;
and (2) improperly bringing a petition under 28 U.S.C. § 2255 as a Section 2241 petition.
(Dkt. No. 8.) The Court’s Order of February 11, 2020 directed Petitioner to file an
opposition to a motion to dismiss within 30 days of the date of service thereof. (Dkt. No.
5 at 3.)

       Three weeks have now passed since the date on which Petitioner’s opposition was
due (April 26, 2020), and Petitioner has not filed a response to the Motion To Dismiss.
Local Rule 7-12 states that a party’s failure to file a required document such as an
opposition to a motion “may be deemed consent to the granting [ ] of the motion.” Further,
pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be subject
to involuntary dismissal if a Petitioner “fails to prosecute or to comply with these rules or
a court order.” Thus, the Court could properly recommend dismissal of the action for
Petitioner’s failure to oppose the Motion To Dismiss and to timely comply with the Court’s
Order of February 11, 2020.

      However, in the interests of justice, Petitioner is ORDERED TO SHOW CAUSE
on or before June 8, 2020 why the action should not be dismissed under Local Rule 7-12
and Rule 41(b) of the Federal Rules of Civil Procedure. To discharge this Order to Show


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-00821-GW-KS Document 9 Filed 05/18/20 Page 2 of 2 Page ID #:187
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 20-0821-GW (KS)                                     Date: May 18, 2020
Title      Herberto Bocanegra v. T. Bergami


Cause and proceed with this action, Petitioner’s response to this Order must include either:
(1) a complete and detailed opposition (in a manner fully complying with the Local Rules)
to the Motion To Dismiss; or (2) a request for an extension to file the Opposition
accompanied by a sworn declaration (not to exceed 3 pages) establishing good cause for
Petitioner’s failure to timely respond to the Motion To Dismiss.

       Alternatively, Petitioner may discharge this Order and dismiss this case by filing a
signed document entitled a “Notice of Voluntary Dismissal” requesting the voluntary
dismissal of the action without prejudice pursuant to Rule 41(a)(1) of the Federal Rules of
Civil Procedure.

     Petitioner is cautioned that his failure to respond to this order may result in a
recommendation of dismissal.



                                                                                               :
                                                               Initials of Preparer   gr




CV-90 (03/15)                        Civil Minutes – General                               Page 2 of 2
